DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered. 
2.2.	Applicant’s Amendment to Claims, Remarks and Declaration of Mr. Saint-Loup  filed on February 17, 2021 is/ are  acknowledged.                                                   
2.3.	Claims 1-19 and 24  have been canceled.  Claims 26-32 have been withdrawn. Claim 34 is newly added. No other amendments to claims have been made.
2.4.	Newly added Claim 34  specified that: " The biaxially stretched hollow bodies part according to claim 20, wherein polyester has a glass transition temperature ranging from 85°C to 120°C".  It is noted that Claim 20 is silent with respect to " bodies part".
	Therefore, new Claim 34 raises new issue.
3.	  Thus, Claims 20-23, 25, 33 and 34  are active and will be examined on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear which part has been claimed by Applicant  - note that Claim 20 ( independent claim)  does not recite any part. Therefore, scope of Claim 34 is indefinite.                                                     
      Claim Rejections - 35 USC § 103
5.	Claims 20-23, 25, 33 and 34  are rejected under 35 U.S.C. 103 as obvious over  Lee et al ( US 2012/0282833) in view of Carman et al ( US 2013/00952263) – evidence by  McCrary ( US 2015/0165668- reference cited by Applicant ).
5.1.	Regarding Claims 20-23, 25, 33  and 34,  Lee disclosed polyester resin and articles made from this polyester, including ( see Abstract, [0002])  films,  wherein polyester comprises (see Abstract) : “ the acid components comprise terephthalic acid, and the diol components comprise (i) 5-99 mol % of 1,4-cyclohexanedimethanol ( CHDM - hereafter) and (ii) 1-60 mol% of isosorbide ( ISB- hereafter) with respect to the total diol components”. In addition note that polyester disclosed by Lee does not required presence of ethylene glycol as this component is optional ( see [0015]) : “ The diol components includes (i) 5-99 mol % of 1,4-cyclohexane dimethanol, (ii) 1-60 mol % of isosorbide, and optionally (iii) ethylene glycol and other copolymerization diol ISB can be present in the amount from 1-60 mol%  and CHDM can be present in the amount from 5-99 mole% , then ratio of ISB based all diols  component   ISB / ISB+ CHDM= 100  can vary from  0.01 to 0.6 which is  overlapping  with Applicant’s claimed ratio from 0.05 to 0.3. In addition Lee provided Example 2  of a  polyester which comprises ISB ( 9%), CHDM (91%0 and 0(zero) EG and 100 mole% of TA ( terephthalic acid). Therefore, point of 0.09 of the claimed ratio is exemplified by Lee. Note that this polyester has Tg of 92 0C  - same as claimed by Applicant in Claim 34.
	Therefore, Lee disclose all compositional limitations of the polyester as claimed by Applicant in Claims 20-23, 25, 33 and 34 anticipated at specific point and also  renders obvious Applicant’s claimed subject matter with respect to polyester composition as it established in the art : “ In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);
5.2.	Regarding viscosity limitation of Claim 20 note that polyester disclosed by Lee  can have IV ( intrinsic viscosity ) more than 0.35 dl/g ( see Claim 7 and Table 1) and polyester with IV of 0.66 dl/g is exemplified . Therefore, even though Lee  using different method for measuring IV , it would be expected that because polyester disclosed by Lee is suitable for making same articles as claimed by Applicant, than this polyester will have same viscosity as claimed by Applicant.
5.3.	Regarding Claim 25  Lee disclosed that polyester may comprise heat stabilizer , which read on additives. 
Lee disclosed same basic polyester composition and pointed out that this polyester is suitable for making different articles , including sheet, bottle of film, but silent with respect to “ biaxially stretched hollow”  bottle or container (BSHB – hereafter).
5.5.	However, production of BSHB from polyesters comprising isosorbide is well known.
	Carman  teaches that polyester comprising isosorbide and other alicyclic diol, including CHDM, is suitable for production of different articles, including sheet, bottles and film, including : “ extrusion blow molded articles, injection blow molded articles, rotomolded articles, stretch blow molded articles, etc.”- see [0735]).
	Note that stretch blow molded article, for example, bottle read on biaxially stretched hollow body. See for example, McCrary ( US 2015/0165668- reference cited by Applicant ) for evidence.
5.6.	Therefore, it would be obvious to one of ordinary skill in the art to use polyester disclosed by Lee in order to produce any stretch blow molded articles or other words biaxially stretched hollow body it taught by Carman with reasonable expectation of success. 
Response to Amendment
6.	The Declaration of Mr. Saint-Loup under 37 CFR 1.132 filed February 17, 2021 0  is insufficient to overcome the Rejection of  Record as set  forth in the last Office action because:  
6.1.	Applicant’s principal argument is based on alleged deficiency of Lee833. Applicant stated: “ I will herein address the obviousness rejection of Office Action issued particularly in relation to the polyester of Lee described in document US 2012/0177854 ... It appears the market demands in packaging is really focused on high temperature resistant products, with a range of properties insuring a good level of side properties to validate end-user interest. This is translated in scientific terms by :
-  High glass transition temperature (90° C is the minimum, 95° C is the beginning of the range of interest of the market).
- Glass-like properties, which can be translated by transparent, with a low haze and uncolored or very low colored polymer,
- A high impact resistance at Room temperature and at cold (-30° C) temperature..”
In response for this argument note that Applicant's Claim 20  is silent with respect to value of Tg ;  Glass-like properties and Impact resistance (IM ). For this reason Applicant's arguments are not commensurate with scope of Applicant claimed subject matter and therefore, unpersuasive.  In addition note that Claim 34 has Tg starting point at 85 0C  - which is significantly lower than Tg of 90 C as argue by Applicant.
6.2.   For same reason, analysis of Data presented by Lee833 and conclusion that one of ordinary skills in the art will not be motivated to obtained polyester as claimed by Applicant and shown in Examples of Table 1 provided by Lee833 is also unpersuasive as Applicant trying to predict properties of the polyesters based on many parameters which are changing at the same time. 
	However, it is well known how to produce PICT ( poly (1,4-cyclohexane dimethylene terephthalate  modified with isosorbide) and what kind of properties can be achieved and expected. Applicant's attention directed to Koo et al " Structural and thermal properties of poly(1,4-cyclohexane dimethylene terephthalate) containing isosorbide" – reference attached. For example, it is well known that increased content of ISB in range as claimed by Applicant will increase Tg of the polyester. Data provided by Koo ( see Fig.1 and Table 1) is in good correlation with Data provided by Lee833, Table 1, Example 1, 9 mol% of ISB. Koo is also stated that PICT with ISB amounts up to 25 mol% have some crystallinity which is according to Applicant needed to conduct SSP ( solid state polymerization). Koo is also provide details regarding synthesis of PICT with different content of ISB ( see Scheme 1). 
	In addition note that Lee833 specifically teaches that : " it is found that the impact strength of the polyester resin rapidly increases as the amount of 1,4-cyclohexane
dimethanol increases. Therefore, in the present invention, 1,4-cyclohexane dimethanol and isosorbide improve the properties (processability and so on) of the produced polyester resin compared with a homopolymer prepared with terephthalic acid and ethylene glycol. When the amount of 1,4-cyclohexane dimethanol is less than 5 mo! %, the impact strength of the polyester resin may be insufficient. When the amount of 1,4-cyclohexane dimethanol is more than 99 mol %, the amount of isosorbide is less than 1 mol % and the heat-resistance of the polyester resin may decrease. Meanwhile,
when the amount of isosorbide is less than 1 mol%, the heat-resistance of the polyester resin may be insufficient "  – see [0012].
	Therefore, Koo does provide evidence that Polyester disclosed by Lee833 can be obtained to the contrary of Applicant's statement and also that Data  provided by Lee833  is valid with respect to Tg of this polyester. At the same time, Lee833 teaches that increased content of  CHDM (  1,4-cyclohexanedimethanol) will lead to increased 
6.3.	Regarding viscosity of polyester disclosed by Lee833 note that Applicant did not provide any Data to show that polyester of Lee833 and/or polyester as claimed by Applicant will not have same viscosity if tested at same conditions. Therefore, this Applicant's argument is also not persuasive.
6.4.	With respect to " coloration " of the isosorbide contained polyester of Lee833 note that Applicant's claims do not limit color of the polyester to specific value. Therefore, this argument is not commensurate with scope of the claimed subject matter and therefore, not persuasive.
6.5.	Regarding argument based on Molecular weight note that no such parameter is part of Applicant's claimed subject matter and Applicant did not provide any specific Data that  polyester disclosed by Lee with  IV of 0.66 dL/g  has insufficient Molecular weight for disclosed utility as described by Lee833. 
6.6.	Finally Applicant stated: " I ran some experiments with a ratio diols/diacids of 1.1,   with the conditions disclosed in Lee' s patent these conditions being described as
preferred : temperature of esterification of 250°C and temperature of polycondensation of 280 °C with 80 ppm of Germanium, primary and secondary antioxidant and azuring
agent. Sadly, in our reaction vessel ( 7,5 L metal reactor equipped with distillation column, nitrogen pressuring system and a vacuum line ) , it appeared the low ratio
diols/diacids generated process issues: oligomers bubbling and blocking in the pipes"

 However, Applicant's Specification stated that process can be conducted at diols to acids ratio as low as 1.05. ( see PG PUB US 2019/0177474, [0063]). Therefore Applicant's statement with respect to processing issues of Lee contradicted by Applicant's Specification.
	For Reasons above, the Declaration of Mr. Saint-Loup under 37 CFR 1.132 filed February 17, 2021 is insufficient to overcome the Rejection of  Record as set  forth in the preceding and instant  Office actions.
Response to Arguments
6.	Applicant's arguments filed on February 17, 2021 have been fully considered but they are not persuasive.
7.	Applicant’s arguments with respect to Claims 20-23, 25, 33 and 34  rejected under 35 U.S.C. 103 as obvious over  Lee in view of Carman  as  evidence by  McCrary  based on alleged deficiency of  individual references.
8.	Applicant’s principal argument regarding Lee based on following:
a) 	“ Firstly , the intrinsic viscosity (IV) of the polymer is measured differently in Lee as compared to the measurement of the reduced viscosity in solution. In Lee, IV is measured with a Ubbelohde viscometer in a thermostat of 35° C., after dissolving the polymer in orthochlorophenol at 150° C. to the concentration of 0.12%. According to the present application, the reduced viscosity in solution is measured using an Ubbelohde Poulat was published after the filing date of the present application. Applicants submit that Poulat is not sufficient evidence of a good correlation of IV between the two polymers. The polymers cited
in Poulat do not contain the same monomers as the ones claimed, let alone isosorbide and CHDM."
In response to this argument  note age or publishing date of the  evidentiary reference ( in this case Poulat) is irrelevant. Evidence may be published do or after filling date of Applicant's Application for patent.  However, Applicant did not present any Data to clearly show that teachings of Poulat are not applicable to copolyester disclosed of  Lee in terms of relationship between RD and IV viscosities.  Therefore, this Applicant's argument is not persuasive.
     Therefore, this Applicant’s argument was found unpersuasive.
b)  Second Applicant's principal argument based on alleged deficiency of Lee as argue by Declaration of Dr. Saint-Loup.  However, as shown above ( see paragraph 6 of instant Action) the Declaration of Mr. Saint-Loup under 37 CFR 1.132 filed Febrary 17, 2021  is insufficient to overcome  Rejection over Lee.
c)	Applicant also stated: " The skilled person finds no motivation in Lee to use the polyester described therein and replace the polyesters used in Carman to obtain a BSHB. Instead, Lee teaches adding both isosorbide and ethylene glycol to the PCT, and not isosorbide alone, thereby obtaining a copolyester not covered by claim 20 as presently recited.".

d)	Finally Applicant stated that: " Thirdly, the Examiner's assertions that a skilled artisan would have combined the teachings of Lee and Carman to obtain the presently claimed invention results from impermissible hindsight. No reasonable expectation of success for obtaining the claimed BSHB can found in the cited art. Thus, the combination suggested by the Examiner would not have had predictable results.
In response for this argument note that because Lee disclosed same basic polyester composition, comprising ISB and CHDM  and pointed out that this polyester is suitable for making different articles , including sheet, bottle , but silent with respect to “ biaxially stretched hollow”  bottle or container (BSHB – hereafter) and because Carman  teaches that polyester comprising isosorbide and other alicyclic diol, including CHDM, is suitable for production of different articles, including sheet, bottles and film, including : “ extrusion blow molded articles, injection blow molded articles, rotomolded articles, stretch blow molded articles, etc.”- see [0735]) than one of ordinary skill will have motivation and reasonable expectation of predictable results that polyester of Lee can be used for bottle, which can be produced by  stretch blow molded process as taught  by Carman, which is biaxially stretched hollow body. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
At least for reasons above, all Applicant's arguments were found unpersuasive.
Conclusion
     THIS ACTION IS NOT MADE FINAL.  
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/GENNADIY MESH/
Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763